Exhibit 10.1

 

Execution Version

  

AMENDMENT NO. 1, dated as of August 12, 2020 (this “Amendment”). Reference is
made to the Amended and Restated Credit Agreement dated as of of November 5,
2018 among ANGI HOMESERVICES INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement, as lenders (the “Lenders”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Agent”) and Collateral Agent and the
various other parties thereto (as further amended, restated, modified and
supplemented from time to time prior to the date hereof, the “Credit Agreement”,
and the Credit Agreement, as amended by this Amendment, the “Amended Credit
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Amended Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrower, the
Agent and the requisite number of Lenders may amend, amend and restate or modify
the Credit Agreement pursuant to an agreement in writing;

 

WHEREAS, the Lenders constituing the Required Lenders under the Credit Agreement
are parties hereto;

 

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrower, the
Agent and the Required Lenders are willing to amend the Credit Agreement as set
forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1 Amendments. The Credit Agreement is, effective as of the Amendment No.
1 Effective Date, hereby amended by deleting clause (VI) of the definition of
“Permitted Unsecured Ratio Debt” in Section 1.01 of the Credit Agreement in its
entirety and replacing it with “(VI) no subsidiary of the Borrower other than a
Subsidiary Guarantor shall be an obligor under such Indebtedness.”

 

Section 2 Amendment Effectiveness. This Amendment shall become effective on the
date when the following conditions are met or waived (the “Amendment No. 1
Effective Date”):

 

(a)            the Agent shall have received a counterpart signature page of
this Amendment duly executed by each of the Loan Parties, the Agent, and the
Lenders constituting the Required Lenders; and

 

(b)            the Agent shall have received from the Borrower all expenses
required to be paid or reimbursed under Section 9.04(a) of the Credit Agreement
for which invoices have been presented a reasonable period of time prior to the
Amendment No. 1 Effective Date.

 

Section 3. Representations and Warranties. Each Loan Party represents and
warrants to the Agent and the Lenders as of the Amendment No. 1 Effective Date:

 

(a)         the representations and warranties of each Loan Party contained in
Article III of the Credit Agreement are true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty is true and correct in all respects) as of the date
hereof, except to the extent that any such representation and warranty relates
to an earlier date (in which case such representation and warranty was true and
correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty was true and correct in
all respects) as of such date; and

 



 

 

 

(b)         no Default or Event of Default exists or will result from this
Amendment.

 

Section 4. Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Agent (including the
reasonable and documented fees and expenses of Cahill Gordon & Reindel LLP,
counsel to the Agent) in connection with the preparation, execution, delivery
and administration of this Amendment and the other instruments and documents to
be delivered hereunder in accordance with the terms of Section 9.04 of the
Credit Agreement.

 

Section 5. Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. The provisions set forth in Sections 9.10 and 9.11 of the
Credit Agreement are hereby incorporated mutatis mutandis with all references to
the “Agreement” therein being deemed references to this Amendment.

 

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment and/or any document to be signed in connection with
this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures (as defined below), deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be.
“Electronic Signatures” means any electronic symbol or process attached to, or
associated with, any contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

 

Section 7. Effect of Amendment; Reaffirmation. Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Amended Credit Agreement, or
any other Loan Document, is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect.  This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Amendment
No. 1 Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement.  The parties hereto acknowledge and agree that the amendment of the
Credit Agreement pursuant to this Amendment is not intended to constitute a
novation of the Credit Agreement or the other Loan Documents as in effect prior
to the Amendment No. 1 Effective Date.

 

[Remainder of page intentionally left blank.]

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  ANGI HOMESERVICES INC.           By: /s/ Jamie Cohen     Name: Jamie Cohen    
Title: Chief Financial Officer

 

[ANGI - Amendment No. 1]

 



 

 

  JPMORGAN CHASE BANK, N.A., as Agent           By: /s/ Matthew Cheung     Name:
Matthew Cheung     Title: Vice President

 

[ANGI - Amendment No. 1]

 



 

 

  JPMORGAN CHASE BANK, N.A., as a Lender           By: /s/ Matthew Cheung    
Name: Matthew Cheung     Title: Vice President

 



[ANGI - Amendment No. 1]

  



 

 

  Bank of America, N.A., as a Lender           By: /s/ Laura L. Olson     Name:
Laura L. Olson     Title: Vice President

 

[ANGI - Amendment No. 1]

 



 

 

  BMO Harris Bank N.A., as a Lender           By: /s/ Madelyne Dreyfuss    
Name: Madelyne Dreyfuss     Title: Vice President

 

[ANGI - Amendment No. 1]

 



 

 

  BNP PariBas, as a Lender           By: /s/ Barbara Nash     Name: Barbara Nash
    Title: Managing Director  

 

 

  By:  /s/ Stefano Locatelli     Name: Stefano Locatelli     Title: Vice
President

 

[ANGI - Amendment No. 1]

 



 

 

  Citibank, N.A., as a Lender       By: /s/ Robert F. Parr     Name: Robert F.
Parr     Title: Managing Director and Vice President

 

[ANGI - Amendment No. 1]

 



 

 

  Fifth Third Bank, National Association, as a Lender           By: /s/ Marisa
Lake     Name: Marisa Lake     Title: Assistant Vice President

 

[ANGI - Amendment No. 1]

 



 

 

  Goldman Sachs Bank USA, as a Lender           By: /s/ Jamie Minieri     Name:
Jamie Minieri     Title: Authorized Signatory

 

[ANGI - Amendment No. 1]

 



 

 

  HSBC Bank USA, N.A., as a Lender           By: /s/ Steve Zambriczki     Name:
Steve Zambriczki     Title: Vice President

 

[ANGI - Amendment No. 1]

 



 

 

  PNC Bank N.A., as a Lender           By: /s/ Eleanor Orlando     Name: Eleanor
Orlando     Title: Vice President

 

[ANGI - Amendment No. 1]

 



 

 

  Socitete Generale, as a Lender           By: /s/ Andrew Johnman     Name:
Andrew Johnman     Title: Co-Head of Technology Coverage

 

[ANGI - Amendment No. 1]

 



 

 

  Truist Bank, as a Lender           By: /s/ Cynthia Burton     Name: Cynthia
Burton     Title: Director

 

[ANGI - Amendment No. 1]

 





 